TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 2, 2015



                                       NO. 03-14-00029-CV


                      Oscar Melendez and Connie Melendez, Appellants

                                                  v.

         Citimortgage, Inc.; Ernestine Williams; and Wendy Alexander, Appellees




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
 AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on October 17, 2014. The Court’s

opinion and judgment dated June 25, 2015 are withdrawn. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.